*923OPINION.
Love :
As appears in the findings of fact, we have found that 25 per cent is a reasonable allowance for depreciation of the drilling tools and equipment. There should be subtracted from the amount to be used as the basis for depreciation allowance for 1919, the cost of the drilling tools withdrawn for such part of the year as they were used by other persons.
The only other question is whether or not the petitioner received from the Liquefied Petroleum Gas Co. the dividend which the Commissioner has added to his income. He did not receive the amount in cash. The testimony relating to the affairs of this corporation is indefinite, but it does appear that stockholders received additional stock in 1919 for which they paid no money and that they did assume obligations of the corporation. It appears that the assumption of the obligations of the corporation by the stockholders was the consideration for the stock. The testimony shows that these obligations were thereafter discharged, not by the stockholders but by the corporation and the latter charged the amount thereof to the dividend account. This testimony, which was offered on behalf of the petitioner ngt only does not sustain his contentions, but tends to support the Commissioner’s position, and his determination on this point is therefore affirmed.
Judgment will be entered on W days’ notice, wnder Rule 50.
Considered by Smith and Littleton.